ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_02_EN.txt. 774




             SEPARATE OPINION OF JUDGE KOROMA



   Employment of bisector consistent with jurisprudence on maritime delimita-
tion — Geographical features of area at heart of delimitation — Choice of
method depends upon particular circumstances of the area to be delimited —
Equidistance method when appropriate but not obligatory — Bisector also a
geometric method and its relation to coastal geography — Articles 15, 74, para-
graph 1, and 83, paragraph 1, of United Nations Convention on the Law of the
Sea (UNCLOS) — Reservations regarding decision to attribute territorial sea
south of the 14° 59.8′ N parallel — Avoiding giving disproportionate effect to
insignificant maritime features and creating potential source of future maritime
conflict.


   1. Although I concur with the Court’s conclusion regarding the method
of delimitation applied in this case, I nevertheless consider that certain
significant aspects of the Judgment call for emphasis and clarification.
   2. It has been suggested that the utilization of the bisector to effect the
delimitation in this case represents a departure from the jurisprudence of
the Court. I do not think so. In my view, the Judgment is both consistent
with and reflective of the jurisprudence on maritime delimitation, includ-
ing the Court’s case law. Under this jurisprudence, the delimitation proc-
ess begins, as a rule, with defining

      “the geographical context of the dispute . . ., that is to say the gen-
      eral area in which the . . . delimitation, which is the subject of the
      proceedings, has to be effected” (Continental Shelf (Tunisia/Libyan
      Arab Jamahiriya), Judgment, I.C.J. Reports 1982, p. 34, para. 17).
   3. In the Gulf of Maine case, the Chamber of the Court made clear
that the geographical features of the maritime area to be delimited were
at the heart of the delimitation process and that the criteria to be applied
were
      “essentially to be determined in relation to what may be properly
      called the geographical features of the area” (Delimitation of the
      Maritime Boundary in the Gulf of Maine Area, Judgment, I.C.J.
      Reports 1984, p. 278, para. 59).
   4. So also did the Arbitral Tribunal in the case concerning the delimi-
tation of the continental shelf between the United Kingdom of Great
Britain and Northern Ireland and the French Republic, observing that
      “it is the geographical circumstances which primarily determine the
      appropriateness of the equidistance or any other method of delimita-

119

775        TERRITORIAL AND MARITIME DISPUTE (SEP. OP. KOROMA)


      tion in any given case” (International Law Reports, Vol. 54, p. 66,
      para. 96)
and going on to state that
      “the appropriateness of the equidistance method or any other method
      for the purpose of effecting an equitable delimitation is a function or
      reflection of the geographical and other relevant circumstances of
      each particular case” (ibid., para. 97).
   5. The importance of geographical features in relation to the delimita-
tion method and outcome has also been emphasized in the following
cases : Saint Pierre and Miquelon, (International Law Reports, Vol. 95,
p. 660, para. 24) ; Continental Shelf (Libyan Arab Jamahiriya/Malta),
Judgment (I.C.J. Reports 1985, pp. 42 et seq.) ; Maritime Delimitation in
the Area between Greenland and Jan Mayen, Judgment (I.C.J. Reports
1993, pp. 74-75) ; Land and Maritime Boundary between Cameroon and
Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening), Judg-
ment (I.C.J. Reports 2002, p. 339, para. 49).
   6. However, this is not to suggest that geographical facts alone deter-
mine the line to be drawn ; rules of international law as well as equitable
principles must be applied to determine the relevance and weight of the
geographical features. As the Chamber of the Court declared in the Gulf
of Maine case,
      “delimitation . . . must be based on the application of equitable cri-
      teria and the use of practical methods capable of ensuring an equi-
      table result” (Delimitation of the Maritime Boundary in the Gulf of
      Maine Area, Judgment, I.C.J. Reports 1984, p. 300, para. 113).

 7. As the Arbitration Tribunal in the Guinea/Guinea-Bissau case also
made clear, no one delimitation formula works in all cases :

      “the equidistance method is just one among many and . . . there is no
      obligation to use it or give it priority, even though it is recognized as
      having a certain intrinsic value because of its scientific character and
      the relative ease with which it can be applied” (Delimitation of the
      Maritime Boundary between Guinea and Guinea-Bissau, International
      Law Reports, Vol. 77, p. 681, para. 102).
   8. Thus, its intrinsic value notwithstanding, equidistance cannot be
applied universally and automatically as the method of delimitation
irrespective of the specific characteristics of the area to be delimited, of the
suitability of the method for a particular area, and of the difficulty of its
application to a specific situation.
   9. Recognizing this, the Court in the North Sea Continental Shelf
cases stated :
        “It would . . . be ignoring realities if it were not noted at the same

120

776       TERRITORIAL AND MARITIME DISPUTE (SEP. OP. KOROMA)


      time that the use of this method . . . can under certain circumstances
      produce results that appear on the face of them to be extraordinary,
      unnatural or unreasonable.” (Judgment, I.C.J. Reports 1969, p. 23,
      para. 24.)

   10. As pointed out in the Judgment in the present case, a number of
geographical and legal considerations were raised by the Parties regard-
ing the method to be followed by the Court for the maritime delimita-
tion. As a result of the geographical instability of the mouth of the River
Coco, any variation or error in situating the base points would be dis-
proportionately magnified in the resulting equidistance line. The Parties,
moreover, agreed that owing to the sediment carried to and deposited at
sea by the River Coco the delta and the coastline to the north and south
of the cape exhibit very active morpho-dynamics. Thus, the continued
accretion of the cape might render any equidistance line constructed
today arbitrary and unreasonable in the near future.

   11. Neither Party argued, in the main, that the equidistance/special cir-
cumstances method should be used for delimiting the respective ter-
ritorial seas in this case. Nicaragua instead urged the Court to account for
the unstable coastal geography by constructing the entire single maritime
boundary from “the bisector of two lines representing the entire coastal
front of both states” (Judgment, para. 273), that bisector running along
the geodetic azimuth of 52° 45′ 21″. As regards equidistance, Honduras
acknowledged that the mouth of the River Coco “shifts considerably,
even from year to year” (ibid., para. 274), and argued from this that it
was “necessary to adopt a technique so that the maritime boundary need
not change as the mouth of the river changes” (ibid.), while also con-
tending that the 15th parallel accurately reflected the eastward-facing
coastal fronts of the two countries, such that it represented “both an
adjustment and simplification of the equidistance line” (ibid.). Honduras
also admitted that “geometrical methods of delimitation, such as perpen-
diculars and bisectors, are methods that may produce equitable delimita-
tions in some circumstances” (ibid.).


   12. The Court, having carefully examined the arguments advanced by
the Parties, understood their well-founded reluctance — based on geo-
graphical and legal factors — to embrace equidistance and judiciously
decided to employ the bisector method — based on the line formed by
bisecting the angle created by the two lines approximating the coastal
fronts of the disputed area — as a suitable delimitation method in this
case.
   13. Thus, the choice of method in this case very much depends upon
the pertinent circumstances of the area, as well as the coastal configu-
rations abutting upon the disputed area. And where the Court is called
upon to determine a single maritime boundary as in the present case,

121

777       TERRITORIAL AND MARITIME DISPUTE (SEP. OP. KOROMA)


such a line, as the Chamber of the Court noted in the Gulf of Maine
case,
      “can only be carried out by the application of a criterion, or combi-
      nation of criteria, which does not give preferential treatment to one
      of [the zones] to the detriment of the other, and at the same time is
      such as to be equally suitable to the division of either of them”
      (Delimitation of the Maritime Boundary in the Gulf of Maine Area,
      Judgment, I.C.J. Reports 1984, p. 327, para. 194).

  14. As pointed out in the Judgment, not only has the bisector method
proved to be viable where equidistance is not possible or appropriate,
but, like equidistance, the bisector is a geometric method that can be used
to give legal effect to the

      “criterion long held to be as equitable as it is simple, namely that in
      principle, while having regard to the special circumstances of the
      case, one should aim at an equal division of areas where the mari-
      time projections of the coasts of the States . . . converge and over-
      lap” (ibid., para. 195).

   15. The Court in Libya/Malta declared that, if the delimitation method
is to “be faithful to the actual geographical situation” (Continental Shelf
(Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985, p. 45,
para. 57), it should seek an equitable solution by reference first to the
State’s “relevant coasts” — which is exactly what the Court has done in
the present case in ensuring that the relevant coasts are of fairly compa-
rable length. The Court confirmed this position in the case concerning the
Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon v. Nigeria : Equatorial Guinea intervening), where it was asked,
inter alia, to establish a single maritime delimitation. The Court consid-
ered the geographical configuration and peculiarity of the maritime area,
including the coastline in question, to be important elements in the case
to be taken into account, as relevant circumstances for the delimitation,
declaring as follows :

        “The geographical configuration of the maritime areas that the
      Court is called upon to delimit is a given. It is not an element open
      to modification by the Court but a fact on the basis of which the
      Court must effect the delimitation.” (Judgment, I.C.J. Reports 2002,
      pp. 443-445, para. 295 ; emphasis added.)


 16. As recognized in the Judgment, the equidistance method approxi-
mates the relationship between two parties’ relevant coasts by comparing

122

778       TERRITORIAL AND MARITIME DISPUTE (SEP. OP. KOROMA)


the fine relationships between acceptable pairs of base points. The bisec-
tor method likewise seeks to approximate the relevant coastal relation-
ships, but does so on the basis of the macro-geography of a coastline as
represented by a line drawn between two points on the actual coast,
although care must be taken in applying the bisector method to avoid
“completely refashioning nature” (North Sea Continental Shelf, Judg-
ment, I.C.J. Reports 1969, p. 49, para. 91).
   17. As has been indicated, the method used by the Court in the present
case is not at all unprecedented. The Arbitration Tribunal in its Award in
the 1985 Guinea/Guinea-Bissau case drew a perpendicular (the bisector of
a 180º angle) to a line drawn from Almadies Point (Senegal) to Cape Shil-
ling (Sierra Leone) to approximate the general direction of the coast of
“the whole of West Africa” (Delimitation of the Maritime Boundary
between Guinea and Guinea-Bissau, International Law Reports, Vol. 77,
pp. 683-684, para. 108). The Tribunal considered this approach, rather
than equidistance, to be necessary in order to effect an equitable delimita-
tion that had to be “integrated into the present or future delimitations of
the region as a whole” (ibid., p. 683, para. 108).
   18. Moreover, by its choice of method, the Court has taken into con-
sideration and applied not only Article 15 of the United Nations Conven-
tion on the Law of the Sea (UNCLOS), which allows for delimitation
“where it is necessary by reason of historic title or other special circum-
stances to delimit the territorial seas of the two States in a way which is
at variance herewith” (emphasis added), but also Articles 74, paragraph 1,
and 83, paragraph 1, of UNCLOS, which provide that the exclusive eco-
nomic zone and continental shelf are to be delimited by “agreement on
the basis of international law . . . to achieve an equitable solution” — an
objective which should guide every delimitation.
   19. It can thus be seen that, in choosing the bisector in the present case,
the Court, rather than departing from its established jurisprudence, has
reaffirmed, applied and given effect to the law as well as its jurisprudence.
   20. On the other hand, I have reservations regarding the decision to
attribute to Honduras areas of territorial sea lying south of the 14° 59.8′ N
parallel. While Article 3 of UNCLOS entitles a State party to claim a
territorial sea up to a limit not exceeding 12 nautical miles, Honduras
stated in its Counter-Memorial that its territorial sea would not extend
south of the 14° 59.8′ N parallel and this was also reflected in its final sub-
missions. There is, therefore, no compelling reason, legal or otherwise,
not to uphold this submission, especially as this would have prevented
the overlapping of the maritime areas of the Parties and eliminated a
potential source of future conflict. In the case concerning Maritime
Delimitation and Territorial Questions between Qatar and Bahrain
(Qatar v. Bahrain), the Court considered that using Qit’at Jaradah, a
very small, uninhabited, barren island situated between the main island
of Bahrain and Qatar, as a base point in the construction of an equidis-
tance line to be adopted as the delimitation line would give


123

779       TERRITORIAL AND MARITIME DISPUTE (SEP. OP. KOROMA)


      “a disproportionate effect . . . to an insignificant maritime feature”
      (Maritime Delimitation and Territorial Questions between Qatar and
      Bahrain (Quatar v. Bahrain), Merits, Judgment, I.C.J. Reports
      2001, pp. 104 and 109, para. 219).
Accordingly the Court declined to do so.
  21. Upholding Honduras’s request would not only have been consist-
ent with the applicable law but would have eliminated a potential source
of future maritime conflict, which the history of the dispute might appear
to portend.

                                          (Signed) Abdul G. KOROMA.




124

